Per Curiam,
The auditor found, and upon sufficient testimony, that when the money which composed the fund for which preference was claimed in this case, was deposited in the bank, it was simply placed in the general funds of the bank. No investment of it *625was made in any securities of the bank, nor was it in any way separated or individuated from the general funds. It was not earmarked in any way, and it is not even alleged that the original money deposited can possibly be traced or discovered. In such circumstances the obligation of the bank became simply a debt of the bank, and. entitled only to the same recognition in the distribution as other unsecured debts. The case is clearly ruled by Thompson’s Appeal, 22 Pa. 16; Bank v. King, 57 Pa. 202, and Peoples Bank’s Appeal, 93 Pa. 107. The fund had become incapable of identification and therefore there was nothing which could be specifically appropriated to the payment or liquidation of the appellant’s claim.
Judgment affirmed.